                Case 1:21-cv-05786-VSB Document 31 Filed 09/01/21 Page 1 of 2

                                                                    Jackson Lewis P.C.
                                                                    666 Third Avenue
                                                                    New York NY 10017-4030
                                                                    (212) 545-4000 Main
                                                                    (212) 972-3213 Fax
                                                                    jacksonlewis.com




                                                       August 31, 2021


VIA ECF
Hon. Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York                                                  9/1/2021
40 Foley Square
New York, New York 10007

                                               Re:     Farah et al. v. Emirates et ano.
                                                       Case No. 1:21-cv-05786 (VSB)

Dear Judge Broderick:

               We represent Defendant Emirates (“Defendant”) in the above-referenced matter. We write to
respectfully request a one (1) week extension of the parties’ deadline to submit their joint filing addressing
whether “Emirates Severance Plan” is a proper party and why “Emirates Severance Plan” was served twice
as per Your Honor’s August 30, 2021 Order (ECF No. 28). Defendant also requests a 1-week extension to
serve its responsive pleading from September 13, 2021 September 20, 2021. Counsel for Plaintiffs consent
to the extension of the submission of the joint status report and the responsive pleading date.

                   Pursuant to Your Honor’s Individual Rules & Practices, Section 1 (G): (1) the original due date
for the parties’ joint filing is September 3, 2021; (2-3) there have been no previous requests for adjournment
or extension; (4) this adjournment request is a joint submission by the parties; and (5) the parties respectfully
request a one (1) week extension of the September 3, 2021 joint filing deadline because one of Defendant’s
lead counsel, Rene E. Thorne, Esq., works and resides in New Orleans, Louisiana. Hurricane Ida has left
most of the city and surrounding areas without power and without reliable Wi-Fi. The parties believe a one-
week extension will provide sufficient time to confer and prepare a thorough report to the Court. Based on
the foregoing, the parties respectfully request the Court grant a one (1) week extension of time to submit
their joint filing, up to and including September 10, 2021.

                Additionally, per Your Honor’s August 30, 2021 Order (ECF No. 28), the parties respectfully
refer the Court to the Waiver of the Service of Summons executed by counsel for Defendant and filed with
the Court on August 30, 2021 (ECF No. 29). Pursuant to the Waiver, the parties confirm that Defendant has
agreed to waive service of a summons in this action and is in receipt of Plaintiffs’ Complaint. Defendant also
requests a brief adjournment of the time to answer or otherwise respond to the Complaint from September
13, 2021 (ECF No. 29) to September 20, 2021 for reasons similar to the joint report request. Counsel for
Plaintiff consents to this extension as well.

               Thank you for your attention to this matter.
                   Case 1:21-cv-05786-VSB Document 31 Filed 09/01/21 Page 2 of 2

                                                                            Hon. Vernon S. Broderick
                                                                                     August 31, 2021
                                                                           United States District Court
                                                                                                Page 2




                                                Respectfully submitted,

                                                JACKSON LEWIS P.C.


                                                /s/ John J. Porta
                                                John J. Porta


cc:      All parties (via ECF)




4848-3647-7689, v. 2
